Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 4/1/22.
Claims 1-20 are pending.
The IDS, filed 4/1/22, has been considered.
Response to Amendment/Arguments
Applicant has amended claims 9, 13, and 20 to include allowable subject matter indicated previously.
Applicant’s arguments, see pages 8-11, filed 6/17/22, with respect to claims 1-8, 10-12, and14-19 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn.  Applicant’s argument that the prior art does not suggest the buffers are within the controller is persuasive.  The prior art teaches using buffers/allocated storage for storing classified write data and suggests the buffer storage being in a same device that also houses the controller but does not teach the buffer storage being in the controller.  The claims are allowable for this reason.
Allowable Subject Matter
Claims 1-20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138